Citation Nr: 0525639	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-14 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right thigh injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left thigh injury.

3.  Entitlement to service connection for a back disability, 
claimed as secondary to a bilateral thigh injury.

4.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to a bilateral thigh injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1964 to 
February 1966.

Historically, a November 1984 rating decision denied service 
connection for residuals of a bilateral thigh injury.  An 
August 2000 rating decision denied reopening of a claim of 
entitlement to service connection for residuals of a left 
thigh injury.  After appellant was provided timely 
notification of each of those rating decisions, he did not 
file a timely Notice of Disagreement therewith.  Those 
November 1984 and August 2000 rating decisions represent the 
last final decisions respectively with regards to said right 
and left thigh injury service connection issues.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
New York, New York, Regional Office (RO), which denied 
reopening of the right and left thigh injury service 
connection issues and denied service connection for back and 
sleep disorders, claimed as secondary to a bilateral thigh 
injury.

The Board has determined in the decision herein that new and 
material evidence has been received to reopen said claims of 
entitlement to service connection for residuals of a right 
and left thigh injury, as will be explained in detail below.  
The issues of service connection for residuals of a right and 
left thigh injury will be considered on a de novo basis and, 
together with the other secondary service connection 
appellate issues, will be addressed in the REMAND section 
below.  Said appellate issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1984 rating decision, in part, denied service 
connection for residuals of a right thigh injury.  An August 
2000 rating decision, in part, denied service connection for 
residuals of a left thigh injury.  At the time of those 
rating decisions, there were no lay statements of record 
purporting to involve personal observations by a witness of 
appellant's in-service physical condition and statements 
allegedly made by him as to occurrence of his bilateral thigh 
injury nor any medical opinion regarding the etiology of his 
thigh disability.  After appellant was provided timely 
notification of those rating decisions, he did not file a 
timely Notice of Disagreement therewith.  

2.  Additional evidence received subsequent to said November 
1984 and August 2000 rating decisions, to the extent they 
denied service connection for residuals of a right and left 
thigh injury (with the credibility of that evidence presumed 
only insofar as determining reopening of the claims), when 
viewed in the context of all the evidence, bears directly and 
substantially upon the specific matters under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of said claims.


CONCLUSION OF LAW

Evidence received subsequent to the November 1984 and August 
2000 rating decisions, to the extent they respectively denied 
service connection for residuals of a right and left thigh 
injury, is new and material, and the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (effective prior to August 29, 2001), 20.302(a) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's allowance herein of reopening of the 
claims for service connection for residuals of a right and 
left thigh injury, no further evidentiary development or 
notification appears necessary.  It is reiterated that 
additional evidentiary development on the merits of said 
claims will be addressed in the REMAND section below.

VA amended 38 C.F.R. § 3.156(a), effective August 29, 2001, 
which includes a restated definition of "new and material 
evidence."  See 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Since 
appellant's current appeal to reopen stems from a written 
claim dated and received in November 2000, which is prior to 
the August 29, 2001 effective date of the revised 38 C.F.R. 
§ 3.156(a), the pre-amendment version of 38 C.F.R. § 3.156(a) 
is applicable here.  

In pertinent part, under the pre-amendment version of 38 
C.F.R. § 3.156(a), "new" evidence was defined as more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The November 1984 and August 2000 rating decisions, which 
respectively denied service connection for residuals of a 
right and left thigh injury, are final and may not be 
reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 
140 (1991); and Smith (William A.) v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  Parenthetically, appellant has not argued 
any other legal basis for attacking these final rating 
decisions.

The evidence previously considered in the aforecited November 
1984 and August 2000 rating decisions included a December 
1963 preinduction examination report, which did not reveal 
any complaints, findings, or diagnoses pertaining to a thigh 
disability.  Appellant's service medical records indicated 
that in April 1965, it was reported that he had had a lump on 
the left thigh "for years."  Clinically, there was a soft, 
6-cm mass on that thigh.  A probable lipoma was assessed.  In 
a December 1965 service separation examination medical 
questionnaire, a physician elaborated that appellant had had 
a hard mass on the left thigh since running into a fence in 
February 1965, and that it was considered nondisabling.  On 
surgical consultation, it was opined that a left thigh mass 
present since a February 1965 injury did not constitute any 
problem; and that it could be a result of rupture of some 
anterior quadriceps fibers and was without any functional 
disturbance.  A right thigh injury/disability was neither 
alleged nor clinically reported during service.

In an initial February 1984 application for VA disability 
benefits, appellant alleged having injured his thighs in 
February 1965.

On July 1984 VA examination, nearly two decades after 
service, appellant reported that during service, he ran at 
full speed into a railroad rail that was thigh high, striking 
both lower thighs and apparently separating the quadriceps in 
both thighs; and that he had experienced trouble ever since.  
Clinically, there was a partial separation of the distal 
third of the quadriceps involving each anterior thigh.  
Diagnoses included severe contusion of both quadriceps 
muscles with partial separation of tissue, left greater than 
the right.

Based on this evidentiary record, the November 1984 rating 
decision denied service connection for a bilateral thigh 
injury essentially on the basis that although the VA 
examination in question described residuals of a bilateral 
thigh injury that must have resulted from severe trauma, the 
actual service medical records did not document that 
appellant had in fact sustained a February 1965 in-service 
thigh injury as alleged.  The August 2000 rating decision 
denied service connection for a left thigh injury essentially 
on the basis that a July 1999 VA audiologic examination 
report did not constitute new and material evidence to reopen 
the left thigh injury service connection claim, and no such 
evidence had been received.

The evidence received subsequent to said November 1984 and 
August 2000 rating decisions includes December 2000 and 
February 2001 written statements from a fellow ex-serviceman, 
who alleged that as appellant's roommate during service, he 
observed him limp into the room and state that while jogging 
across a parking lot, he failed to see a barrier that was 
knee high, injuring himself; and that during the next few 
days, appellant developed large lumps on each thigh just 
above the knees.  Additionally, in October 2001 and May 2002 
written statements, a private neurologist opined that 
appellant had permanent weakness and persistent pain in both 
thighs as a result of torn quadriceps muscles caused by in-
service injury; and that it was at least as likely as not 
that the bilateral thigh conditions were related to service.  

The issue now for resolution is whether the evidence received 
subsequent to said November 1984 and August 2000 rating 
decisions is cumulative, or new and material, evidence.  In 
Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
It is the Board's opinion that the subsequently-received 
evidence constitutes new and material evidence, since the lay 
statements and private medical opinion were not of record at 
the time of said rating decisions in question; the lay 
statements purport to involve personal observations by a 
witness of appellant's in-service physical condition and 
statements allegedly made by him as to occurrence of his 
bilateral thigh injury; and the private medical opinion 
relates appellant's bilateral thigh disability to an in-
service injury.  Thus, with the credibility of that evidence 
presumed only insofar as determining reopening of said claims 
for service connection for a bilateral thigh injury (See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992)), such 
evidence presents, when considered with evidence previously 
assembled, an evidentiary situation so significant that it 
must be considered in order to fairly decided the merits of 
the claims.  

Therefore, the Board concludes that the subsequently-received 
evidence constitutes "new and material" evidence.  
Accordingly, since evidence received subsequent to the 
November 1984 and August 2000 rating decisions, which 
respectively denied service connection for residuals of a 
right and left thigh injury, is new and material, the claims 
are reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1105.


ORDER

Since new and material evidence has been received to reopen 
the claims of entitlement to service connection for residuals 
of a right and left thigh injury, these claims are reopened, 
and the appeal is allowed to this extent.


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for residuals of 
a right and left thigh injury, these service connection 
issues will be dealt with on a de novo basis.  With respect 
to these now reframed service connection issues involving 
residuals of a right and left thigh injury and the other 
appellate issues involving service connection for back and 
sleep disorders, claimed as secondary to a bilateral thigh 
injury, initial review of the evidentiary record indicates 
that additional evidentiary development should be 
accomplished prior to final appellate determination, for the 
following reasons.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
2002).  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Adequate VA examination with medical opinion 
regarding the etiology of the aforementioned claimed 
residuals of a right and left thigh injury is deemed 
warranted for the Board to equitably decide these service 
connection appellate issues, and should therefore be 
arranged.  See 38 C.F.R. § 3.159 (2004).  In the event the RO 
grants service connection for residuals of a right and left 
thigh injury, then VA examination(s) with medical opinion(s) 
regarding the etiology of the back and sleep disorders, 
claimed as secondary to the bilateral thigh injury, should be 
arranged as well.  

Furthermore, it is noted that Dr. Kamath entered the opinion 
referred to in the preceding decision.  The basis of the 
opinion is unclear.  For instance, it is not clear whether 
appellant has been treated over the years by Dr. Kamath or 
whether this opinion was based on a one time visit.  This 
matter needs clarification while the matter is in remand 
development.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should, with the 
assistance of the appellant as 
needed, contact Dr. Kamath for any 
medical records of treatment of the 
veteran that are available.  
Appellant should provide release of 
information forms.  Dr. Kamath 
should be specifically requested to 
provide any medical records that he 
has the provided the basis for the 
May 2002 opinion that he advanced.  
If an attempt to obtain records is 
unsuccessful, documentation of the 
attempts made should be set forth in 
the claims folder.

2.  With respect to the issues of 
service connection for residuals of 
a right and left thigh injury, the 
RO should arrange appropriate VA 
examination to determine the nature 
and etiology of any such disability 
presently manifested.

The examiner should review the 
entire claims folder, examine 
appellant, and express opinion, 
including degree of probability in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) as to the 
following:  

(a) Is there any identifiable 
disability of the right and left 
thigh?

(b) If so, is the currently 
manifested right and left thigh 
disability causally or etiologically 
related to appellant's active 
service (i.e., does any currently 
manifested right and left thigh 
disability constitute residuals of 
an in-service injury versus post-
service onset)?

(c) What is the significance, if 
any, of the finding of a possible 
lipoma in service?

The examination report should 
contain an adequate medical history, 
as well as clinical findings upon 
which the diagnosis is based, and 
provide an adequate rationale for 
the medical conclusions.  If there 
is no relationship between any 
currently manifested right and left 
thigh disability and service, that 
too should be specifically stated 
for the record in the claims folder.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the report.

(d)  If any bilateral thigh disorder 
is found, and since an examination 
is to be conducted, the examiner 
should also enter an opinion as to 
whether there is any relationship 
between any thigh disability found 
and claimed back and sleep 
disorders.  If there is no bilateral 
thigh disorder found, this 
development is not indicated.  
Again, the examiner should first 
determine if the back and sleep 
pathology is actually present, and 
if so, enter an opinion as to any 
relationship between the thigh 
disorders and the back and sleep 
disorders.  If thigh, back and sleep 
disorders are not found, that should 
be set forth in the record.  If a 
decision cannot be made without 
resort to speculation, that should 
be set forth.

3.  The RO should consider any 
additional evidence and readjudicate 
the appellate issues, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions, under 
appropriate legal theories.  

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, a 
supplemental statement of the case should be provided, and 
the case should be returned to the Board for further 
appellate consideration, to the extent such action is in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


